Citation Nr: 0503508	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eyelid 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2002 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The veteran testified 
before the undersigned at a hearing held in August 2004.  
Additional evidence was received in October 2004, for which a 
waiver of initial RO consideration was provided.

At his August 2004 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  In October 
2004 submissions he also raised the issue of entitlement to 
an increased rating for skin disability.  These matters are 
therefore referred to the RO for appropriate action.

The Board notes that it is unclear from October 2004 
submissions by the veteran whether he intends to raise the 
issue of entitlement to service connection on a secondary 
basis for a left eye cataract.  If he does intend to claim 
service connection for that disorder, he should so notify the 
RO.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection on a 
secondary basis for bilateral eyelid disability are addressed 
in the instant action.  The remaining issues listed on the 
title page of this action are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss which originated 
in service.

2.  Blepharitis of the eyelids was caused or chronically 
worsened by his service-connected skin disability.


CONCLUSIONS OF LAW

1.  The veteran has bilateral hearing loss that is the result 
of injury or disease incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Blepharitis of the eyelids is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2002 and October 2002 rating decisions from 
which the current appeal originates.  He was provided with 
statements of the case in June 2003 and October 2003, and 
thereafter perfected his appeal with respect to service 
connection for hearing loss and service connection for 
bilateral eyelid disability.  The Board notes that in 
connection with the bilateral eyelid disorder claim, the 
veteran has not received the notice to which he is entitled 
pursuant to 38 U.S.C.A. § 5103(a).  With respect to the 
hearing loss claim, the RO neglected to obtain and consider 
the report of a September 2003 VA audiological examination of 
the veteran, which the veteran himself had to provide to the 
Board in October 2004.  In light of the disposition of the 
claims at issue as described below, however, the Board finds 
that the veteran has not been prejudiced by consideration of 
his claims on the merits at this time.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  The Board notes that the veteran has 
not been afforded a VA examination which adequately addresses 
the etiology of his bilateral eyelid disorder.  Given the 
disposition of his claim below, the Board finds that no 
further development is required in the instant case.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a) or 
38 C.F.R. § 3.159.  Therefore, the veteran has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 





I.  Bilateral hearing loss

Factual background

Service medical records are silent for any hearing loss 
complaints or findings.  At the veteran's service entrance 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
30
LEFT
5
-5
-5
5
15

The report of his examination for discharge did not include 
audiometric testing, but did show auditory acuity of 15/15 on 
whispered and spoken voice testing.

Service personnel records show that the veteran is authorized 
to wear the Combat "V" for his service with a River Assault 
Squadron in Vietnam.  In addition, the Bureau of Naval 
Personnel has determined that he is also eligible to receive 
the Combat Action Ribbon and the Purple Heart.  

Post-service medical records for 1977 to July 2004 document 
that the veteran has recently been diagnosed with bilateral 
sensorineural hearing loss, for which he has been prescribed 
hearing aids.  A December 2002 entry indicates that he was 
encouraged by the ear, nose and throat clinic to seek service 
connection for his impaired hearing.

The veteran was afforded a VA examination in September 2003, 
at which time he reported that he first noticed hearing loss 
in service after serving in capacities involving exposure to 
loud noise without hearing protection; he denied any post-
service history of unprotected exposure to loud noise.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
40
LEFT
10
15
25
45
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that the findings on examination were 
consistent with a noise-induced hearing loss.  

The examiner reviewed the claims file and noted that the 
veteran's hearing at discharge was tested by the whispered 
voice method, which the examiner described as insufficient 
for detecting high frequency hearing loss associated with 
noise exposure.  The examiner concluded that it was at least 
as likely as not that the veteran's hearing loss was 
aggravated by his noise exposure during service.

Analysis

The Board initially notes that while service connection for 
bilateral hearing loss was initially denied (as not well 
grounded) in an unappealed December 1998 rating decision, the 
RO re-adjudicated the claim on a de novo basis in October 
2002 pursuant to Section 7(b) of the VCAA; the veteran has 
perfected his appeal of the October 2002 denial of his claim.  
See VAOPGCPREC 3-2001.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004). 

Given the veteran's receipt of medals including the Combat 
Action Ribbon and the Purple Heart, the Board finds that he 
served in combat, and accepts his statements that he 
experienced acoustic trauma in service.

Although the veteran's auditory acuity tested as normal at 
his service discharge examination, the testing method 
employed, namely whispered voice, was described by the 
September 2003 examiner as inadequate for testing higher 
frequency hearing loss associated with noise exposure.  The 
veteran's discharge examination did not include any 
audiometric testing.  While there is no post-service medical 
evidence of any hearing loss until decades after service, the 
September 2003 examination revealed that the veteran does 
have hearing loss for VA purposes, and the September 2003 
examiner, after reviewing the claims file and examining the 
veteran, essentially concluded that the veteran's current 
hearing loss is etiologically related to service.

In light of the evidence showing that the veteran experienced 
acoustic trauma in service, and the September 2003 medical 
opinion linking his current hearing loss to noise exposure 
experienced in service, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for bilateral hearing loss.  38 U.S.C.A. § 5107 (West 
2002).

II.  Bilateral eyelid disability

Factual background

The veteran contends that his bilateral eyelid disorder, 
diagnosed primarily as chronic blepharitis, was caused by his 
service-connected skin disorder.  Service medical records 
show that he received treatment for a skin rash which began 
on his left foot, and which then spread to his hands and 
right foot; the rash was diagnosed as tinea pedis.

Service connection for bilateral tinea pedis was granted in 
March 1977.

VA and private medical records for September 1977 to July 
2004 show treatment for, inter alia, chronic blepharitis.  A 
July 2001 entry contains a medical opinion that the veteran's 
blepharitis was likely related to his dermatologic condition.  
The records show that he underwent a blepharoplasty.

In a September 1978 statement, A. Kayne, M.D. indicates that 
the veteran's skin problem had spread to the trunk, upper 
extremities and scalp.

The report of a January 1997 VA examination notes that the 
veteran's tinea pedis affected the hands, feet, groin, chest, 
and upper extremities.

A February 1997 rating decision determined that the veteran's 
service-connected skin disorder affected his feet, groin, 
anterior chest and forearms.

The veteran was afforded a VA examination in April 2000, at 
which time he reported experiencing difficulty with his 
eyelids secondary to tinea eruptions.  On examination he was 
noted to have widespread eczema.  He was noted in particular 
to have intense erythema of the lower lids, with secondary 
ectropion.

In a July 2001 statement, J. Weisman, M.D., concluded that 
the veteran's chronic blepharitis was related to his service-
connected skin disorder.

The veteran was afforded a VA examination in January 2002, 
which was conducted by a family nurse practitioner.  She 
noted that the veteran's eyelids were swollen and crusty with 
erythema and ectropion on the upper and lower lids.  She 
diagnosed tinea of the feet, groin, chest, forearms, legs, 
face, and hands, to include chronic blepharitis. 

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

VA and private medical records on file confirm that the 
veteran has a bilateral eyelid disorder, described primarily 
as blepharitis.  Dr. Weisman concluded that the blepharitis 
was related to the veteran's service connected skin disorder, 
and the January 2002 examiner appears to support that 
opinion, noting that the veteran had tinea (his service-
connected skin disorder) of the feet, groin, chest, forearms, 
legs, face, and hands, to include chronic blepharitis.  A 
July 2001 entry in the treatment records on file (probably 
from Dr. Weisman) also indicates that the veteran's 
blepharitis was likely related to his dermatologic condition.  
The Board notes that there is no medical opinion on file 
suggesting that the veteran's eyelid disorder is attributable 
to an etiology other than the service connected tinea 
condition.

Given that the only medical opinion evidence on file is 
supportive of the veteran's contention that his bilateral 
eyelid disorder is secondary to his service-connected skin 
disability, and as the referenced medical opinions are 
otherwise uncontradicted by any competent medical evidence 
and are consistent with the evidence of record showing that 
the veteran's service-connected tinea condition is 
widespread, the Board finds that the evidence supporting the 
claim is at least in equipoise with that against the claim.  
Accordingly, service connection on a secondary basis is in 
order for bilateral eyelid disability.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for blepharitis of the 
eyelids is granted.





REMAND

The veteran contends that his hypertension originated in 
service or was caused or worsened by his PTSD.  The Board 
notes that while service connection for hypertension was 
denied (as not well grounded) in an unappealed December 1998 
rating decision, the RO re-adjudicated the claim on a de novo 
basis in October 2002 pursuant to Section 7(b) of the VCAA.  
The veteran also contends that the evaluation assigned his 
service-connected PTSD does not accurately reflect the 
severity of that disorder, and that his service-connected 
disorders render him unable to obtain or maintain 
substantially gainful employment.

Turning first to the hypertension claim, service medical 
records show that the veteran's blood pressure at his 
discharge examination was 130/90; a diagnosis of hypertension 
was not made, and the service medical records are silent for 
any diagnosis of hypertension.  The veteran's blood pressure 
was recorded as 150/100 and 150/104 on VA examination in 
February 1977.  Private medical records in the 1990s document 
treatment for hypertension.  The Board notes that the veteran 
has recently argued that his hypertension is also secondary 
to his PTSD.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his hypertension.  
Given his blood pressure reading at discharge, the elevated 
blood pressure readings within several years after service, 
and his current treatment for hypertension, the Board 
concludes that such an examination is warranted.

With respect to the increased rating issue, the Board first 
notes that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
claim, or advised as to the respective responsibilities of he 
and VA in obtaining evidence in connection with his claim.

In addition, the record shows that the veteran was afforded a 
VA examination in January 2002 by a psychologist who 
diagnosed PTSD, major depressive disorder (in partial 
remission), alcohol dependence (in full remission) and 
antisocial personality disorder, but who notably did not 
provide a Global Assessment of Functioning score for the 
veteran.

In a March 2003 statement, the veteran's treating social 
worker indicated that although he stopped treating the 
veteran in 2000, he thereafter resumed counseling sessions 
with the veteran in October 2002, at which time he noticed a 
marked deterioration in the veteran's condition.  In other 
statements the veteran has argued that his PTSD has worsened 
in severity since the January 2002 examination.  Given the 
defects in the January 2002 VA examination report as well as 
the evidence suggesting a worsening in the veteran's PTSD 
since January 2002, the Board finds that remand of the case 
to afford the veteran a VA psychiatric examination is 
warranted.  

The Board notes that the veteran has also reported receiving 
psychiatric treatment at the Roanoke Vet Center, as well as 
recent treatment at the Salem, Virginia VA Medical Center 
(VAMC).  There is no indication that the RO has sought to 
obtain records from the Roanoke Vet Center, or any records 
since 2002 from the Salem VAMC.

With respect to the TDIU claim, the Board notes that, as with 
the PTSD issue, the veteran has not been adequately informed 
of the information and evidence necessary to substantiate his 
claim, or advised as to the respective responsibilities of he 
and VA in obtaining evidence in connection with his claim.  A 
remand is additionally required in light of the grant of 
service connection for bilateral hearing loss and blepharitis 
of the eyelids, and the Board's determination that further 
development is required with respect to the PTSD claim.

The Board lastly notes that in December 2003, the veteran 
specifically requested a hearing at the RO before RO 
personnel prior to his Board hearing.  While the Board 
hearing was held, there is no indication that the RO ever 
scheduled the veteran for his requested RO hearing.  On 
remand, the RO should request clarification from the veteran 
as to whether he still desires a local hearing before RO 
personnel.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims for an increased rating for 
PTSD, and for a TDIU.  The letter 
should also specifically inform the 
veteran of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include the Roanoke Vet 
Center, who may possess additional 
records pertinent to the claims 
remaining on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from the 
Roanoke Vet Center, which have not 
been secured previously.  In any 
event, the RO should obtain 
outstanding medical records for the 
veteran from the Salem, Virginia, 
VAMC for the period from January 
2000 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
veteran and request that he clarify 
whether he still wants a hearing at 
the RO before RO personnel.  If he 
responds in the affirmative, the RO 
should schedule the veteran for the 
requested type of hearing.

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any hypertension.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  With respect to any 
hypertension identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
hypertension is etiologically 
related to his period of service, or 
was present within one year of his 
discharge therefrom.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as 
not that the hypertension was caused 
or chronically worsened by the 
veteran's service-connected PTSD.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made. 

6.  The RO should additionally 
arrange for a VA psychiatric 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of his 
service-connected PTSD.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's PTSD from those of any 
other psychiatric disorders found to 
be present, to include alcohol abuse 
or personality disorders.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.   

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action to comply with the 
notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A, and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue of service connection for 
hypertension, to include on a 
secondary basis; the issue of 
entitlement to an increased 
disability rating for PTSD; and the 
issue of entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which should include reference to 
38 C.F.R. § 3.310, and provide the veteran and his 
representative with an appropriate opportunity to respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


